UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :      20Cr0179 (DLC)
                                         :
 PRINCE UKO,                             :           ORDER
 JACOB SAGIAO,                           :
 MARYLYNN PENEUETA,                      :
 BRITT JACKSON,                          :
 JOSHUA FITTEN,                          :
 DONTAE COTTRELL,                        :
 ARINZE OBIKA,                           :
 NDUKWE ANYAOGU,                         :
 HERMAN BASS,                            :
 DAVID URO, and                          :
 VICTOR AHAIWE,                          :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     An Order of March 16, 2020, adjourned the date of

arraignment and initial conference in this case from March 27 to

May 8, 2020 at noon.   As provided in Rule 10(b), Fed. R. Crim.

P., a defendant need not be present for the arraignment if the

defendant and defendant’s counsel have signed a written waiver

of appearance and the Court has accepted that waiver.    For those

defendants choosing to waive their right to be present for the

arraignment as provided in Rules 43(a) and 10(a), Fed. R. Crim.

P., defense counsel was required to file a waiver with the Court

by today.   To date, one defendant, Prince Uko, already has been

arraigned and one defendant, Ndukwe Anyaogu, remains at large.

All of the other defendants, but one, have indicated a desire to
waive their presence, and most have filed their waivers.   The

May 16 Order advised counsel that a trial date would be chosen

at the May 8 conference.   Accordingly, it is hereby

     ORDERED that the May 8, 2020 arraignment and conference

will be held as a telephone conference.   The parties shall use

the following dial-in credentials for the telephone conference:

                Dial-in:       888-363-4749
                Access code:   4324948

The parties shall use a landline if one is available.

     IT IS FURTHER ORDERED that all defendants who wish to

participate in the telephone conference may do so, and are

encouraged to do so, whether or not they have waived their

presence for an arraignment, that is, waived their right to be

physically present in open court with the judicial officer at

the time that the judicial officer conducts the arraignment.

     IT IS FURTHER ORDERED that if defense counsel has already

filed a waiver signed by both the defendant and counsel waiving

the defendant’s right to be present at the arraignment, defense

counsel need not submit the attached form, Waiver of Right to be

Present at Criminal Proceeding.

     IT IS FURTHER ORDERED that any counsel who has not already

submitted a waiver of the defendant’s right to be present at the

arraignment shall promptly discuss the attached form, titled

Waiver of Right to be Present at Criminal Proceeding, with their

client.   If there is informed and voluntary consent to waive

appearance at the arraignment, by April 21, defense counsel

                                  2
shall file or mail to the Court the executed forms.   Counsel are

advised that in the event a defendant consents but counsel is

unable to obtain the defendant’s physical signature on the

attached form, the Court will conduct an inquiry on May 8 to

determine whether it is appropriate for the Court to add the

defendant’s signature to the form.

     IT IS FURTHER ORDERED that, should any defendant not

consent to waiver of presence at the arraignment, a separate

arraignment will be held with that defendant and that

defendant’s counsel at such time as the COVID-19 health

emergency abates and the court proceeding may be safely held.




Dated:    New York, New York
          April 1, 2020

                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                 3
